Per Curiam. This claim arising out of the death of a police officer allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiaries pursuant to the provisions of the Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. .48, Sec. 281, et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and á report by the Illinois Attorney General’s Office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at hearings before the full Court on June 15, 1978, the Court finds that: 1. The Claimant, Richard Gesiorski, age 28, and his brother, Thomas Gesiorski, Jr., age 25, are the sons of the decedent and are the beneficiaries who were designated by him as stated in the application for benefits. The decedent’s wife died on October 3, 1977; 2. The decedent, Thomas Gesiorski, was a police officer employed by the Chicago Police Department and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on December 26, 1977. He was 52 years of age; 3. On said date, at approximately 7:00 p.m., Officer Gesiorski, together with his partner, were assigned to a shooting case. The shooting victim was carried by Officer Gesiorski and other policemen, in a chair-stretcher, from the third floor of a building, down the stairway, and to St. Bernard’s Hospital. As Officer Gesiorski entered the hospital emergency room, he collapsed with a heart attack and was pronounced dead at 7:30 p.m. The medical examiner’s certificate of death recites the immediate cause of death as “acute coronary insufficiency in association with stress (heavy weight lifting).” The evidence presented indicates that Officer Gesiorski’s death on December 26, 1977, was caused and precipitated by his active performance of the duties required of him as a police officer for the City of Chicago Police Department; 4. Officer Gesiorski was killed in the line of duty as defined in Section 2(e) of the Act; 5. The proof submitted in support of this claim satisfies all of the requirements of the Act and the claim is therefore compensated thereunder. It is hereby ordered that the sum of $10,000.00 be awarded to Richard Gesiorksi and $10,000.00 be awarded to Thomas Gesiorski, Jr., as sons and designated beneficiaries of the decedent, Thomas Gesiorski.